06/21/2021


              IN ME SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0356

                                 /7/ 06- 036‘0                            FILED
                                                                             JUN 2 1 2021
                                                                         Bowen Greenwood
IN THE MA I l'ER OF THE AUTHORIZATION                                  Clerk of Supreme Court
OF A RETIRED JUDGE TO PERFORM                                   O R D E Ititat® of Montana

A MARRIAGE CEREMONY



      The Honorable Mike Salvagni, Retired District Judge, having retired under the
judges' retirement system as provided by law and having requested authorization to
perform a marriage ceremony,
      IT IS ORDERED that the Honorable Mike Salvagni is hereby called to duty as a
district judge to perform a marriage ceremony uniting Haily Lynn Cramer and Brian Paul
Arnold in Gallatin County, Montana.
      This Order is entered by the ChiefJustice pursuant to Article VII ofthe Constitution
ofthe State ofMontana and statutes enacted in conformity therewith and in implementation
thereof.
      The Clerk of Court is directed to mail a copy of this Order to the Honorable Mike
Salvagni.
      DATED this ?.-- 1   day of June, 2021.




                                                             Chief Justice